DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4, 6 – 9, 12, 14 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 9,622,408).
Regarding Claims 1, 8, and 15:
	Miller et al. teaches a fan control system for a variable pitch fan (70) of a work vehicle (10), the fan control system comprising: a first sensor (150) that measures a parameter of a cooling system of the work vehicle; a blade pitch module (130) configured to: receive the measured parameter from the first sensor (175), and adjust a pitch (195) of a plurality of blades of the variable pitch fan based on the measured parameter to generate a first airflow in a first direction; a reversing module (200) configured to selectively command a fan reversal that includes instructing the blade pitch module to temporarily adjust the pitch of the plurality of blades of the variable pitch fan to generate a second airflow in a second direction; a first timer module (via 165, and see 205) configured to: in response to the reversing module commanding the fan reversal, reset and increment a first timer, and compare the first timer to a first threshold; and a first reversal prevention module configured to, in response to determining that the first timer is less than the first threshold, prevent the reversing module from commanding a fan reversal by indicating that a first type of fan reversal is not permitted (200, 205, 210).
	Regarding Claims 2, 4, 6, 7, 9,11, 12, 16, 18, 19:
Miller et al. teaches a second sensor (155) that monitors a status of a clutch of the work vehicle; and a second timer module (via 205 with 180) configured to: receive the status of the clutch from the second sensor, in response to the status of the clutch indicating that the clutch is engaged, increment a second timer, and compare (200) the second timer to a second threshold, wherein the reversing module is configured to command a fan reversal in response to determining that (i) the second timer is equal to or greater than the second threshold and (ii) the first reversal prevention module does not indicate that the first type of fan reversal is not permitted (205, 210).
	
Allowable Subject Matter
Claims 3, 5, 10 – 11, 13, 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747